Stuart, J.
Indictment for gaming. On motion of Kiger, the indictment was quashed in the Court below. There, is no brief for the defendant, and the state furnishes no authority. We are thus left to imagine what considerations induced the action of the Court below.
We are unable to discover any defect in the indictment. The introductory part is not according to the forms. (1) Yet it sufficiently appears that by the grand jurors of the state of Indiana, is meant the grand jury sworn and impanneled at that term in Delaware county.
The Common Pleas act could not affect this case, for the offence was committed before that went into operation. And the revised statutes of 1852 could not be in the mind of the Court, for they did not take effect till the 6th of May, 1853. Jones v. Cavins, ante, p. 305. Even had they been in force, there is a saving clause as to all *622misdemeanors committed under the old law. R. S. 1852, vol. 1., p. 431, s. 3.
R. A. Riley, for the state.
J. S. Buckles, for the appellee.
We think the Court erred in quashing the indictment.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c. (2)

 The indictment was as follows: State of Indiana, Delaware county, ss. In the Delaware Circuit Court, September Term, 1851. The Grand Jurors for the State of Indiana, upon their oath present, &c.


 The judgments in two other cases of The State v. Kiger were affirmed, on this day, for the reasons given in this case.